Citation Nr: 0514430	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1961 to July 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the North 
Little Rock Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reopened and denied the claim for 
service connection for grand mal epilepsy.  

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO in North Little Rock, Arkansas.

The Board notes that claims from the veteran for service 
connection for back injury, head injury, and arthritis of the 
back were apparently received in July 2000.  The record is 
unclear as to the status of those claims and the Board hereby 
refers those matters to the RO for appropriate action. 


FINDINGS OF FACT

1.  By rating decision in October 1962, the RO denied a claim 
of entitlement to 
service connection for epilepsy.  The veteran did not file a 
notice of disagreement.

2.  In October 2002, the veteran requested that his claim of 
service connection for epilepsy, to include seizures, be 
reopened. 

3.  Evidence received since the October 1962 rating decision 
when considered alone or together with all of the evidence, 
both old and new, raises a reasonable possibility of 
substantiating the claim.  

4.  Epilepsy was manifested during the veteran's active duty 
service and is related to such service.

CONCLUSIONS OF LAW

1.  The October 1962 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The evidence received since the RO denied service 
connection for epilepsy in October 1962, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 
(2004).  

3.  The veteran's epilepsy was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

New and Material Evidence Analysis

In an October 1962 rating decision, the veteran's claim for 
service connection for epilepsy was denied.  The veteran was 
notified of that determination and informed of appellate 
rights and procedures the following month.  The veteran did 
not file a notice of disagreement to initiate an appeal from 
the October 1962 rating decision and the rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, when a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In October 2002, the veteran requested that his claim be 
reopened.  By regulation, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in the January 2003 rating decision, the 
RO determined that new and material evidence had been 
received and the claim reopened.  Regardless of whether the 
RO reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether there is 
new and material evidence to reopen the claim for service 
connection for epilepsy.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

Relevant evidence of record at the time of the October 1962 
rating decision included service medical records and an 
October 1962 VA examination.  These records included a 
history of, and treatment for, epilepsy.  Evidence received 
since the June 1996 rating decision includes lay statements 
from the veteran's sibling, former spouse and former 
employer, and letters from private medical doctors indicating 
that the veteran's epilepsy and seizures had their onset in 
service.  The evidence is new because it was not of record at 
the time of the October 1962 decision, it is material because 
it shows the veteran's epilepsy began in service, and it 
raises a reasonable possibility of substantiating the claim.  
The Board finds that new and material evidence has been 
received and the claim for entitlement to service connection 
for epilepsy has been reopened.  

Service Connection Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
epilepsies, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran was treated 
for epilepsy and seizures and that the veteran's history of 
seizures predated service.  A June 13, 1962 entry indicates 
that since 1958, the veteran had approximately 6 episodes of 
unconsciousness with apparent convulsions.  The veteran 
apparently reported having blackouts.  In a June 14, 1962 
record, the examiner recorded that the veteran had a history 
of about 6 seizures prior to service, all of the attacks 
apparently occurring while the veteran was reading.  A July 
1962 hospital entry indicates that the veteran's pre-service 
seizures were witnessed by his parents and wife, and in each 
case they described tightness of the face and extremities 
with hypertension of the neck and back.  

Lay statements dated in July 2003 and August 2003 were 
received from the veteran's sister, former spouse and former 
employer (who employed the veteran from 1957 to 1961).  They 
indicated that the veteran did not have a history of seizures 
prior to service.  A January 2002 letter from Dr. 
Freyaldenhoven states that the veteran had long-standing, 
medically refractory epilepsy.  An October 2002 record from 
Dr. Tabbarnum shows the veteran has a chronic seizure 
disorder.  An April 2003 letter from Dr. Holmes indicates 
that the doctor did not have records prior to 1962 showing 
that the veteran had a seizure disorder and that the veteran 
currently was on medication for seizures.  During the 
veteran's November 2004 hearing, the veteran stated that Dr. 
Holmes treated him prior to service.  In a December 2002 
statement, the veteran asserted that he was treated for 
blackouts before service but he had not been diagnosed as an 
epileptic.  During the November 2004 hearing, the veteran and 
his representative claimed that the veteran's seizures began 
in service.  

The Board notes that in the service medical records in the 
claims file do not include an entrance examination.  
Furthermore, the evidence in the claims file, including 
available service medical records, does not rise to the level 
of clear and unmistakable evidence showing that the epilepsy 
and seizure disorder preexisted service.  Thus, the 
presumption of soundness at the time of the veteran's entry 
into active service has not been rebutted.  38 C.F.R. 
§ 3.304.  

The evidence demonstrates that the veteran was treated for 
epilepsy during service and currently is on medication for 
his seizure disorder.  Lay statements and letters from 
private medical doctors indicate that the veteran did not 
have a seizure disorder prior to service.   The evidence 
demonstrates a causal relationship between the veteran's 
current epilepsy and his active duty service.  Giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence is in relative equipoise with regard to the claim.  
Therefore, service connection is warranted for epilepsy.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for epilepsy is warranted.  
The appeal is granted.  



	                        
____________________________________________
	Ronald W. Scholz
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


